Judgment insofar as appealed from and order unanimously reversed on the law and facts and a new trial granted, with costs to the appellant to abide the event, unless the defendant shall, within 10 days, stipulate to increase the verdict to the sum of $25,000, as of the date of the rendition thereof, in which event the judgment is modified accordingly and, as so modified is, together with the order, affirmed, with costs to the appellant. Memorandum: The verdict of the jury was so inadequate as to shock judicial conscience. (Appeal from part of a judgment of Niagara Trial Term for plaintiff in an automobile negligence action; also appeal from order denying a motion for a new trial.) Present — Bastow, J. P., Goldman, Henry, Noonan and Del Veeehio, JJ.